If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re NEILL, Minors.                                                 July 21, 2022

                                                                     No. 359219
                                                                     St. Joseph Circuit Court
                                                                     Family Division
                                                                     LC No. 2017-000020-NA


Before: SAWYER, P.J., and LETICA and PATEL, JJ.

PER CURIAM.

       Respondent-mother (respondent) appeals as of right the trial court’s order terminating her
parental rights to her minor children, JN, CN, KN, and MN.1 We affirm.

                       I. BASIC FACTS AND PROCEDURAL HISTORY

       Respondent had an extensive history with Children’s Protective Services (CPS) and prior
removals. In 2017, the children were removed because of physical abuse by the father against
respondent. Specifically, the father broke into respondent’s apartment and assaulted her when she
was pregnant with KN. Respondent obtained a personal protection order (PPO) against the father,
but nonetheless married him in June 2018. The children were returned but removed again in 2019,
for improper supervision and domestic violence. In the petition, it was asserted that a minor child
was found running near a busy highway. In April 2020, the children were returned.

       In December 2020, the Department of Health and Human Services (DHHS) filed a petition
seeking an order removing minor children JN, CN, and KN from respondent’s care. This petition
alleged that KN was in his car seat when the father and respondent both pulled KN in different


1
  The biological father of JN and CN was contacted but did not participate in the proceedings. His
parental rights were terminated, and he has not appealed. The husband of respondent-mother is
the biological father to KN and MN, and his parental rights were terminated to his children. He
filed a claim of appeal in Docket No. 359220. Respondent-father was the stepfather to JN and CN,
and the only father figure they had known. For ease of reference, respondent-father will be referred
to as father in this appeal.



                                                -1-
directions while arguing with each other. The father also purportedly struck respondent in the
face. The petition alleged that a similar struggle over KN occurred a couple weeks earlier. The
petition described the history of domestic violence between the father and respondent, which
included several interactions with law enforcement in 2020, as well as the children’s prior
removals. More troubling, the petition also noted that CN recently sustained a fractured skull and
injuries to his shoulder and pelvis. At the time of the petition, a medical determination of the cause
or source of the injuries had not been received. Although the father consistently attributed CN’s
injuries to a fall out of a bunk bed, respondent gave inconsistent accounts, including whether she
was even present at the time of the injury.2 Following a preliminary hearing in December 2020,
all three children were removed from respondent’s care. After respondent gave birth to her fourth
child in January 2021,3 the petition was amended to include this child, MN, who was removed and
placed in the same foster care home as KN.4

         Respondent was permitted to participate in supervised visitation with the children.
However, after the children suffered severe adverse health or behavioral consequences from the
visits, the trial court granted a formal motion to suspend them.5 Although the goal for respondent
was reunification, DHHS amended the petition to seek termination of respondent’s parental rights.

        CPS caseworker Derek Heath testified regarding his investigation of CN’s injury.
Respondent told Heath that while she and the father were on the main floor of their home cleaning
up after dinner, CN fell from a bunk bed in an upstairs bedroom. Heath later learned that
respondent told emergency medical personnel that she was not at home when the injury occurred,
that the father had called her and told her what happened, and that she had just arrived back at the
house when the emergency medical personnel arrived. Yet, at the hospital, respondent told
hospital employees that she was at home when the injury occurred.




2
  An amended petition included further allegations of incidents in which the father physically
abused CN. The amended petition also alleged that in April 2021, the father had contact with
respondent, in violation of a court order. According to the amended petition, respondent was aware
of the father’s history of violence and failed to protect the children from continued contact with
him. The petition also alleged that respondent discouraged the children from honestly reporting
the father’s behavior to authorities.
3
    This child, MN, was the second biological child that the father shared with respondent.
4
  Initially, the guardian ad litem and respondent’s advocate expressed reservations regarding the
need to remove the children from respondent’s care. Respondent’s advocate had worked in the
home with the couple and only witnessed arguing between the couple, not domestic violence.
However, after additional information of threats and CN’s injuries were disclosed, the guardian ad
litem supported the removal, and the advocate modified her position if domestic violence
allegations were deemed to be true.
5
 JN licked his lips to the point where he caused injury, CN suffered from digestive issues, and KN
suffered from behavioral issues in proximity to the parenting time visits.



                                                 -2-
        In his testimony, Dr. James Henry, the director and cofounder of the Children’s Trauma
Assessment Center at Western Michigan University, opined that respondent’s parental rights
should be terminated to all four children. Dr. Henry testified that JN had seen the father abuse
respondent and JN’s siblings many times. JN did not understand why respondent would allow the
father to return home after he was arrested and jailed. Dr. Henry determined that respondent was
not able to demonstrate that she could provide the necessary care, supervision, and support for the
children, and that respondent denied that the father was causing any harm. Dr. Henry concluded
that respondent’s priority was to protect herself and the father, not her children’s well-being. Dr.
Henry noted respondent’s failure to protect the children and failure to provide the children with
physical and psychological safety.

        Dr. Henry also opined that CN’s injuries were caused by the father. Specifically, the minor
children revealed that the father threw CN against a wall, causing a skull fracture. CN also reported
that the father had physically harmed respondent, but respondent denied this. Dr. Henry again
noted a failure by respondent to protect CN that resulted in a serious physical injury, as well as
serious psychological injury because of the trauma and fear CN experienced from the father.6

       Dr. Henry concluded that KN experienced the same violence and fear in the home that JN
and CN experienced, but KN was unable to communicate those experiences because of his age.
Again, Dr. Henry opined that respondent had failed to protect KN.

       Dr. Henry also believed respondent’s treatment of JN, CN, and KN was indicative of how
respondent would likely treat MN. Dr. Henry testified that respondent had a historical pattern of
denying the harm perpetrated by the father. Dr. Henry believed that putting MN in respondent’s
care would put MN at risk of harm in light of respondent’s demonstrated failure to protect the
children.

         Dr. Henry found that respondent was still in the “pre-contemplation stage of change,”
which meant that respondent did not believe that she had done anything wrong and that there had
been no harm perpetrated toward herself or the children. In light of his research, Dr. Henry opined
that it could take 18 to 24 months before any significant change would occur. Dr. Henry testified
that this was not a reasonable time considering the age of the children. Given respondent’s long-
standing pattern of abuse, it was unlikely that respondent would make any significant changes.
Dr. Henry advised the trial court that he believed very strongly that there was a reasonable
likelihood that the children would be harmed if they were returned to respondent’s care.



6
  Reports prepared by the trauma assessment center indicated that the children initially abided by
respondent’s wishes that they not disclose or discuss the abuse that they witnessed and
experienced. The children would not discuss their home life and indicated that respondent would
not like it if they discussed the abuse. Eventually, CN disclosed that his injuries were caused when
the father threw him and he landed on respondent’s foot stool. CN also indicated that he liked
living in foster care because he did not see people beat up. Another child expressed that he would
like to become a police officer one day and arrest the father. The record evidence indicated that
JN had witnessed at least 10 acts of domestic violence, and the police had contacts with the couple
on 40 occasions.


                                                -3-
        Additionally, a caseworker also recommended termination in light of the children’s
exposure to abuse by seeing the father repeatedly harm respondent since 2016. This worker opined
that respondent continued to have contact with the father within the six weeks prior to the
dispositional hearing requesting termination of parental rights in light of complaints made to the
police.

       Respondent’s therapist concluded that respondent had made progress in the therapy
sessions but it was insufficient to allow the children to return to respondent’s care. The therapist
opined that termination of respondent’s parental rights would be appropriate because there was
emotional damage suffered by the children, respondent was not prepared to meet the children’s
emotional needs, and there was a reasonable likelihood based on respondent’s conduct and
capacity that the children would be harmed if returned to respondent’s care.

        A YWCA victim advocate facilitated a domestic assault support group in which respondent
participated. In her opinion, respondent made progress, cared for the children, and wanted what
was best for them.

         Respondent testified that she grew up in households where abuse was prevalent and
normalized. Now, she realized that the abuse committed by the father was wrong. Respondent
testified that she was unaware of the father’s abuse of the children, and she learned that the father
hurt them during a parenting time visit. At the time of the dispositional hearing, MN and KN were
in preadoptive placements, but JN and CN were not. Respondent testified that she earned $21 an
hour and had the financial ability to care for the children.

        With regard to CN’s injury, respondent testified that she remembered making dinner for
the children, but did not remember anything until CN was sitting in the living room downstairs
vomiting blood. Respondent could not recall where she was when the injury occurred. Respondent
believed that the injury occurred in the upstairs bedroom because of the blood there. According
to respondent, three weeks after the injury, JN said that CN got hurt when he was “playing
Spiderman” and jumped off the bed. Respondent attributed her memory issues to the coping skill
of disassociating, which was developed during her childhood as a result of abuse and trauma that
she suffered. She further explained that, at the time of CN’s injuries, she had entered a phase of
her pregnancy where she was experiencing physical difficulties.

         The trial court found that petitioner proved by clear and convincing evidence that
termination was appropriate under MCL 712A.19b(3)(g) and MCL 712A.19b(3)(j). It emphasized
the testimony that respondent had not progressed far enough to meet the needs of the children and
that it would be emotionally harmful to return the children to respondent at that point. The trial
court noted the expert testimony that, at best, it would take at least 18 to 24 months before
respondent made any significant changes. The trial court also credited the testimony of the experts
and caseworkers who believed that respondent’s parental rights should be terminated. The trial
court found that CN’s injury was caused by the father and respondent failed to protect the children.
The trial court appreciated that respondent engaged in various services to make progress toward
reunification. Nonetheless, it concluded that respondent had failed the children when she allowed
the father to return to the family home.




                                                -4-
        The trial court also found that it was in the children’s best interests that respondent’s
parental rights be terminated. The trial court found that respondent had a “dysregulated” bond
with the children. The trial court concluded that, given the ages of the children and the testimony
that it could take at least 18 to 24 months before respondent made any significant changes,
respondent could not provide the needed stability and permanency to the children. The trial court,
therefore, ordered that respondent’s parental rights to all four children be terminated.

                      II. STATUTORY GROUNDS FOR TERMINATION

       Respondent first alleges that the trial court erred when it found by clear and convincing
evidence that there were statutory grounds for termination of respondent’s parental rights. We
disagree.

         To terminate parental rights, the trial court must find by clear and convincing evidence that
at least one of the statutory grounds for termination expressed in MCL 712A.19b(3) has been
established. In re Mota, 334 Mich App 300, 320; 964 NW2d 881 (2020) (citation omitted). A
challenge to the trial court’s finding that a statutory ground for termination was established is
reviewed for clear error. Id. A finding is clearly erroneous when there is some evidence to support
it, but a review of the entire record leaves the reviewing court with the definite and firm conviction
that the trial court made a mistake. Id. Only one statutory ground need be established by clear
and convincing evidence to terminate a respondent’s parental rights, even if the court erroneously
found sufficient evidence under other statutory grounds. In re Ellis, 294 Mich App 30, 32; 817
NW2d 111 (2011). Regard is given to the trial court’s special opportunity to determine the
credibility of the witnesses who appeared before it. Id. at 33. We conclude that there was clear
and convincing evidence to support MCL 712A.19b(3)(g), and the trial court did not clearly err in
its determination. In re Mota, 334 Mich App at 320.

       The statutory ground for termination of MCL 712A.19b relied on by the trial court
provides:

               The court may terminate a parent’s parental rights to a child if the court
       finds, by clear and convincing evidence, 1 or more of the following:

                                               * * *

               (g) The parent, although, in the court’s discretion, financially able to do so,
       fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within a
       reasonable time considering the child’s age.

        The trial court found that respondent had a job that paid her $21 an hour, and she had the
financial ability to care for the children. However, the trial court determined that respondent had
“totally failed” to provide proper care and custody for any of the four children. Indeed, the couple
engaged in acts of domestic violence in front of the children. Although the children were returned
to the couple in early 2020, by December 2020, there was a report to CPS of continued abuse.
Specifically, the couple essentially engaged in a “tug of war” of KN that was witnessed by two
other individuals. During the course of the struggle, it was alleged that the father struck the
respondent in the face. Weeks earlier, CN suffered a skull fracture, and he later revealed that his


                                                 -5-
injury was caused by the father. The trial court identified the trauma the children had endured as
“trauma directed at them by physical abuse and other forms of abuse by their father, and what
they’ve observed as abuse to [respondent].” Because the past behavior had been “abysmal,” the
trial court found that there was no reasonable expectation that respondent would be able to provide
proper care and custody to any of the children within a reasonable time considering the children’s
ages.

        On appeal, respondent submits that the trial court did not give proper weight to the bond
that respondent had with the children. The strength of respondent’s bond with the children is not
relevant to the determination that termination was warranted under MCL 712A.19b(3)(g).
Moreover, the caseworkers and experts questioned the bond between respondent and the children.
There was testimony that respondent had difficulty balancing four children during the parenting
time visits. Furthermore, when a visit ended, the children proceeded to leave, and respondent had
to request a goodbye from them. Additionally, the parenting time visits were suspended after it
was determined that the visits were detrimental to the children. Because respondent denied the
extent and nature of the abuse, the children felt betrayed by her. They began to experience negative
physical and behavioral effects both before and after the visits. Thus, the trial court’s weight to
the bond between respondent and the children was supported by the record evidence.

        Respondent also contends that the trial court erred by not giving sufficient weight to the
progress that she made. At the dispositional hearing, there was some evidence that respondent
made progress since the petition was filed. Yet, it was further evident that respondent progressed
from a complete denial of the domestic violence to minimizing the degree and nature of the abuse.
It was also well established that she had not progressed to the point the children could be safely
returned to her. The testimony presented at trial suggested that it could take years before
respondent could be reunified with the children. Therefore, the trial court did not clearly err in its
consideration of the progress respondent had made and its finding that termination was warranted
under MCL 712A.19b(3)(g). The evidence supported the trial court’s finding that respondent
failed to provide proper care or custody to the children and that, given the ages of the children,
there was no reasonable expectation that respondent would be able to provide such care within a
reasonable time.

         Respondent submits that the order terminating her parental rights should be reversed
because she filed for divorce from the father and obtained a PPO against him. Although these
actions reflect that respondent made progress, they did not demonstrate that she would be capable
of providing proper care to the children. Although a formal divorce action and a PPO were signs
of improvement, respondent had the father arrested for domestic violence, but allowed him to
return to the family home after his release. Further, a caseworker reported that respondent married
the father despite the existence of a PPO.7 In finding that statutory grounds for termination existed,
the trial court noted that respondent had the potential to engage in a different abusive relationship
because she had not sufficiently addressed the past domestic violence. Reversal premised on
respondent’s minimal action is unwarranted.



7
 Although respondent indicated that she married the father for insurance reasons, the caseworker
discounted that rationale.


                                                 -6-
         The trial court did not clearly err when it determined that termination of respondent’s
parental rights was warranted under MCL 712A.19b(3)(g). Multiple witnesses testified that
respondent was not able to provide proper care for the children at that time and that it could be
years before respondent had progressed to that point. On the basis of the evidence presented at
trial, the trial court did not clearly err when it found that there was no reasonable expectation that
respondent would be able to provide proper care and custody within a reasonable time considering
the children’s ages.8

                           III. BEST INTERESTS OF THE CHILDREN

        Lastly, respondent contends that the trial court erred when it found by a preponderance of
the evidence that it was in the best interests of the children to terminate respondent’s parental
rights. We disagree.

         Once a statutory ground for termination has been established, the trial court must conclude
that termination of parental rights is in the child’s best interests before it can terminate parental
rights. MCL 712A.19b(5); In re Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012). A
trial court’s decision regarding a child’s best interests is also reviewed for clear error. In re Laster,
303 Mich App 485, 496; 845 NW2d 540 (2013). When making the best-interests determination,
the trial court may consider the entire record. In re Pederson, 331 Mich App 445, 476; 951 NW2d
704 (2020).

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not be
made.” MCL 712A.19b(5). “In deciding whether termination is in the child’s best interests, the
court may consider the child’s bond to the parent, the parent’s parenting ability, the child’s need
for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts, 297 Mich App at 41-42 (citations omitted). “The trial court may also
consider a parent’s history of domestic violence, the parent’s compliance with his or her case
service plan, the parent’s visitation history with the child, the children’s well-being while in care,
and the possibility of adoption.” In re White, 303 Mich App 701, 714; 846 NW2d 61 (2014). A
child’s placement with relatives is also a factor to consider and generally weighs against
termination. In re Gonzales/Martinez, 310 Mich App 426, 434; 871 NW2d 868 (2015).

       The trial court did not clearly err in concluding that termination of respondent’s parental
rights was in the children’s best interests. The trial court found that the older children had a
“dysregulated” bond with respondent. For JN specifically, the trial court determined that this child


8
  In light of our conclusion that MCL 712A.19b(3)(g) was satisfied, we need not address the trial
court’s finding that MCL 712A.19b(3)(j) was also met. However, we agree with the trial court
that the evidence also fulfilled this statutory subsection. Respondent had stopped denying that the
domestic violence occurred, but she continued to minimize the abuse and its impact on the
children. Because respondent had not addressed the underlying circumstances that brought her
into inappropriate relationships, the trial court noted that respondent had the potential to be
involved in other domestic violence partnerships.


                                                  -7-
tried to protect respondent against domestic violence. The trial court also found that, because of
her young age, MN did not have a bond with respondent. Additionally, the trial court concluded
that, given the young ages of the children, they all needed stability, permanency, safety, and
security, which respondent could not provide. The trial court determined that, at the earliest, it
would be 18 to 24 months before respondent was able to provide the children with the necessary
stability, permanency, safety, and security. But, this was an unacceptable amount of time for the
children to wait. The trial court also referred to the opinions of respondent’s therapist, Dr. Henry,
and the guardian ad litem, who all believed that respondent’s parental rights should be terminated.

        On appeal, respondent contends that the trial court failed to give proper weight to the bond
she had with the children, and it was unfair criticism to minimize the bond by citing to the
management of all four children during parenting time visits. However, respondent’s position
ignores the evidence that the children felt betrayed by respondent for failing to acknowledge the
domestic abuse as well as the physical and emotional abuse that they suffered as a result of the
toxic relationship between respondent and the father. Furthermore, the visits were suspended
because of the severe physical and emotional impact on the children.

         Respondent also alleges that the trial court erred by finding that it was in the children’s
best interests to terminate respondent’s parental rights instead of providing respondent “a bit of
additional time” to work toward reunification. Respondent does not specifically identify how
much more time she would need to be prepared to provide proper care for the children. Dr. Henry
testified that it would likely take 18 to 24 months for significant changes in respondent to begin.
In Dr. Henry’s opinion, that was not a reasonable time considering the children’s ages. There was
testimony that respondent had made some progress. However, the family first came to the attention
of CPS in 2017 when the children were removed. The children were removed again in 2019 and
2020. The trial court’s finding that the children’s need for permanency, stability, and safety
required termination of respondent’s parental rights is well supported by the record, and that
finding was not clearly erroneous. Respondent has not established that the trial court clearly erred
when it determined that termination of her parental rights for all four children was in their best
interests.

       Affirmed.



                                                              /s/ David H. Sawyer
                                                              /s/ Anica Letica
                                                              /s/ Sima G. Patel




                                                -8-